DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 12/15/20.  Examiner acknowledged that claims 1-12 are pending.
The information disclosure statement (IDS) submitted on 12/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 5 and 9 are objected to because of the following informalities:  
Claim 1 ln3, “sensor data” should be --the sensor data-- to reference the limitation in line 1.
Claim 1 ln10, “each sensor” should be --said each sensor-- to reference the limitation in line 4.
Claim 5 ln6, “sensor data” should be --the sensor data-- to reference the limitation in line 1.
Claim 5 ln7, (amend) “data quality module 
Claim 5 ln12, “each sensor” should be --said each sensor-- to reference the limitation in line 8.
Claim 9 ln5, “sensor data” should be --the sensor data-- to reference the limitation in line 1.
Claim 9 ln5, “an environment” should be --the environment-- to reference the limitation in line 3.
Claim 9 ln12, “each sensor” should be --said each sensor-- to reference the limitation in line 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “each selected sensor.”  It is not sure if applicant is referencing the limitation in claim 1 or establishing a new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seneseu (US 2020/0100342).
Regarding Claim 1, Seneseu teaches a method (Fig. 1: 100) for adaptive fusion of sensor data from multiple sensors (Fig. 1: 104), comprising: collecting sensor data generated by a plurality of sensors in an environment (Fig. 2: 202; [0026] “the energy manager receives the detected ambient light levels from each of the light sensors in assigned to a group”); determining a quality metric of the sensor data generated by each sensor of the plurality of sensors ([0032] “some sensors 316 may detect bright light levels 330 based on their close proximity to one or more portals 322, some sensors 312 may detect dim light levels 326 based on their lack of proximity to the portals 318-322, and other sensors 310, 314 may detect light levels 324, 328 somewhere between the bright and dim light levels based on, again, their proximity to the portals”), the quality metric corresponding to a suitability of the sensor data for performing a given task ([0034] “Some light levels in the group of lighting devices may be set to be brighter than their individual targets and some light levels may be set to be less bright than their individual targets”); selecting, via an assessment artificial intelligence program ([0059] “Modes may also include learning from previous daylight readings at different times and adjusting light accordingly”), one or more sensors from the plurality of sensors based on the determined quality metric of the sensor data that yields a desired accuracy for performing the given task ([0065] “The energy manager may determine the group light level based on a lighting mode, as described above. Examples of the lighting mode includes, but are not limited to, an average lighting mode, a minimum lighting mode, a maximum lighting mode”). 
Seneseu does not explicitly teach in Figs. 1-8 selecting for each sensor of the plurality of sensors selected, via the assessment artificial intelligence program, a machine learning algorithm from a predetermined set of machine learning algorithms based on the determined quality metric of the sensor data that yields the desired accuracy for performing the given task; wherein the method further comprises: receiving a classification output from each selected machine learning algorithm for each selected sensor, wherein the classification output is a result generated by performing the task; and combining classification outputs using a decision-level fusion rule; wherein the decision-level fusion rule defines how the classification outputs are aggregated to arrive at a final classification to accomplish the given task.  However, [0059] teaches “Modes may also include learning from previous daylight readings at different times and adjusting light accordingly. Modes may have different determinations for indoor vs. outdoor settings. Modes may also read color, such as RGB, and similarly output different colors based on exterior readings. For example, certain modes may mimic outside daylight or to mimic daylight at a remote location, such as greenhouses as well as various locations where employees may travel or work remotely. The target light level may be determined automatically based on space type, ambient readings over time, or occupant preferences. Group light levels may also be set based on polling occupant preferences and differently by time of day or calendar”; [0043] “The energy manager 102 receives the detected ambient light levels 524-530 from the light sensors 510-516 and determines a group light level based on the ambient light levels.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teaching of Seneseu in order to yield the appropriate lighting to a group of luminaires since collecting sensor information allow the system to learn and adapt such that a desired lighting can be output according to the aggregated information and given task [0029, 0034, 0059].  Therefore, the subject matter claimed would have been obvious in view of Seneseu.

Regarding Claim 3, Seneseu teaches the method of claim 1, wherein the plurality of sensors include at least one of a PIR sensor, a thermopile sensor, a microwave sensor, an image sensor ([0053] “image sensors”), and a sound sensor.

Regarding Claim 5, Seneseu teaches a computer program product for adaptive fusion of sensor data from multiple sensors (Fig. 1: 104) having a plurality of non-transitory computer readable instructions ([0008] “a non-transitory computer readable medium including executable instructions which, when executed, causes at least one processor to control illumination uniformly for a building automation system based on ambient light”), the plurality of non-transitory computer readable instructions arranged to be stored ([0025] “each lighting device has a profile stored in memory of the respective lighting device when manufactured or upon receipt from the energy manager 102”) and executed on a memory (Fig. 7: 708; Fig. 8: 808) and a processor (Fig. 7: 706; Fig. 8: 806), wherein the plurality of non-transitory computer readable instructions are operative to cause the processor to: collect sensor data generated by a plurality of sensors in an environment (Fig. 2: 202; [0026] “the energy manager receives the detected ambient light levels from each of the light sensors in assigned to a group”); determine a quality metric of the sensor data, using a data quality module, generated by each sensor of the plurality of sensors ([0032] “some sensors 316 may detect bright light levels 330 based on their close proximity to one or more portals 322, some sensors 312 may detect dim light levels 326 based on their lack of proximity to the portals 318-322, and other sensors 310, 314 may detect light levels 324, 328 somewhere between the bright and dim light levels based on, again, their proximity to the portals”), the quality metric corresponding to a suitability of the sensor data for accomplishing a given task ([0034] “Some light levels in the group of lighting devices may be set to be brighter than their individual targets and some light levels may be set to be less bright than their individual targets”); select, via an assessment artificial intelligence program ([0059] “Modes may also include learning from previous daylight readings at different times and adjusting light accordingly”), one or more sensors from the plurality of sensors based on the determined quality metric of the sensor data that yields a desired accuracy of accomplishing the given task ([0065] “The energy manager may determine the group light level based on a lighting mode, as described above. Examples of the lighting mode includes, but are not limited to, an average lighting mode, a minimum lighting mode, a maximum lighting mode”).
Seneseu does not explicitly teach in Figs. 1-8 select for each sensor of the plurality of sensors selected, via the assessment artificial intelligence program, a machine learning algorithm from a predetermined set of machine learning algorithms, based on the determined quality metric of the sensor data, that yields the desired accuracy for accomplishing the given task; wherein the processor is further configured to: receive a classification output from each selected machine learning algorithm for each selected sensor, wherein the classification output is a result generated by accomplishing the task; and combine classification outputs using a decision-level fusion rule; wherein the decision-level fusion rule defines how the classification outputs are aggregated to arrive at a final classification to accomplish the given task.  However, [0059] teaches “Modes may also include learning from previous daylight readings at different times and adjusting light accordingly. Modes may have different determinations for indoor vs. outdoor settings. Modes may also read color, such as RGB, and similarly output different colors based on exterior readings. For example, certain modes may mimic outside daylight or to mimic daylight at a remote location, such as greenhouses as well as various locations where employees may travel or work remotely. The target light level may be determined automatically based on space type, ambient readings over time, or occupant preferences. Group light levels may also be set based on polling occupant preferences and differently by time of day or calendar”; [0043] “The energy manager 102 receives the detected ambient light levels 524-530 from the light sensors 510-516 and determines a group light level based on the ambient light levels.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teaching of Seneseu in order to yield the appropriate lighting to a group of luminaires since collecting sensor information allow the system to learn and adapt such that a desired lighting can be output according to the aggregated information and given task [0029, 0034, 0059].  Therefore, the subject matter claimed would have been obvious in view of Seneseu.

Regarding Claim 9, Seneseu teaches a system (Fig. 1: 100) for adaptive fusion of sensor data from multiple sensors (Fig. 1: 104), the system comprising: one or more tunable luminaires (Fig. 2: 216; [0026] “the light sources 106 receive the dim level from the energy manager via the respective lighting device”) arranged to illuminate an environment (Fig. 2: 202); a controller (Fig. 1: 102) having a processor (Fig. 8: 806), the processor arranged to: collect sensor data generated by a plurality of sensors in an environment ([0049] “To determine the group light level in the master lighting mode, the energy manager 102 receives a current ambient level 624-630 for each light sensor 610-616 as well as a daylight harvesting target light level associated with each light sensor”); determine a quality metric of the sensor data generated by each sensor of the plurality of sensors ([0032] “some sensors 316 may detect bright light levels 330 based on their close proximity to one or more portals 322, some sensors 312 may detect dim light levels 326 based on their lack of proximity to the portals 318-322, and other sensors 310, 314 may detect light levels 324, 328 somewhere between the bright and dim light levels based on, again, their proximity to the portals”), the quality metric corresponding to a suitability of the sensor data for executing a given task ([0034] “Some light levels in the group of lighting devices may be set to be brighter than their individual targets and some light levels may be set to be less bright than their individual targets”); select, via an assessment artificial intelligence program ([0059] “Modes may also include learning from previous daylight readings at different times and adjusting light accordingly”), one or more sensors from the plurality of sensors based on the determined quality metric of the sensor data that yields a desired accuracy for executing the given task ([0065] “The energy manager may determine the group light level based on a lighting mode, as described above. Examples of the lighting mode includes, but are not limited to, an average lighting mode, a minimum lighting mode, a maximum lighting mode”).
Seneseu does not explicitly teach in Figs. 1-8 select for each sensor of the plurality of sensors selected, via the assessment artificial intelligence program, a machine learning algorithm from a predetermined set of machine learning algorithms based on the determined quality metric of the sensor data that yields the desired accuracy for executing the given task; wherein the processor is further configured to: receive a classification output from each selected machine learning algorithm for each selected sensor, wherein the classification output is a result generated by executing the task; and combine classification outputs using a decision-level fusion rule; wherein the decision-level fusion rule defines how the classification outputs are aggregated to arrive at a final classification to accomplish the given task.  However, [0059] teaches “Modes may also include learning from previous daylight readings at different times and adjusting light accordingly. Modes may have different determinations for indoor vs. outdoor settings. Modes may also read color, such as RGB, and similarly output different colors based on exterior readings. For example, certain modes may mimic outside daylight or to mimic daylight at a remote location, such as greenhouses as well as various locations where employees may travel or work remotely. The target light level may be determined automatically based on space type, ambient readings over time, or occupant preferences. Group light levels may also be set based on polling occupant preferences and differently by time of day or calendar”; [0043] “The energy manager 102 receives the detected ambient light levels 524-530 from the light sensors 510-516 and determines a group light level based on the ambient light levels.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teaching of Seneseu in order to yield the appropriate lighting to a group of luminaires since collecting sensor information allow the system to learn and adapt such that a desired lighting can be output according to the aggregated information and given task [0029, 0034, 0059].  Therefore, the subject matter claimed would have been obvious in view of Seneseu.

Regarding Claim 11, Seneseu teaches the system of claim 9, wherein the plurality of sensors include at least one of a PIR sensor, a thermopile sensor, a microwave sensor, an image sensor ([0053] “image sensors”), and a sound sensor.

Claim(s) 2, 4, 6-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seneseu as applied to claims 1, 5 and 9 in view of Dableh (US 2019/0082518).
Regarding Claim 2, Seneseu teaches the method of claim 1 except the predetermined set of machine learning algorithms comprises preselected machine learning algorithms, wherein the preselected machine learning algorithms are selected by evaluating their performance in performing the given task using a benchmark data set.
Dableh is in the field of lighting (abstract) and teaches the predetermined set of machine learning algorithms comprises preselected machine learning algorithms (Fig. 6: 620, 640), wherein the preselected machine learning algorithms are selected by evaluating their performance in performing the given task using a benchmark data set (Fig. 6: 621, 641).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seneseu with machine learning algorithms as taught by Dableh in order to use fuzzy logic or fixed set of rules for determining the closeness of historic data [0048] since dynamically tuned margins provides the most optimized setting for operating conditions [0045].

Regarding Claim 4, Seneseu teaches the method of claim 1, wherein based on the combination of classification outputs from each selected sensor ([0032] “some sensors 316 may detect bright light levels 330 based on their close proximity to one or more portals 322, some sensors 312 may detect dim light levels 326”), a characteristic of a light emitted by one or more tunable luminaires arranged to illuminate the environment may be adjusted ([0033] “energy manager 102 receives the ambient light levels 324-330 from the light sensors 310-316 and determines a group light level based on the detected ambient light levels”).
Seneseu does not teach selected machine learning algorithm.
Dableh is in the field of lighting (abstract) and teaches selected machine learning algorithm ([0048] “Devices may use fuzzy logic, machine learning algorithms or are a fixed set of rules for determining the closeness of the historical data and therefore the membership in a functional association”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seneseu with machine learning algorithms as taught by Dableh in order to use fuzzy logic or fixed set of rules for determining the closeness of historic data [0048] since dynamically tuned margins provides the most optimized setting for operating conditions [0045].

Regarding Claim 6, Seneseu teaches the computer program product of claim 5 except the predetermined set of machine learning algorithms comprises preselected machine learning algorithms, wherein the preselected machine learning algorithms are selected by evaluating their performance accomplishing the given task using a benchmark data set.
Dableh is in the field of lighting (abstract) and teaches the predetermined set of machine learning algorithms comprises preselected machine learning algorithms (Fig. 6: 620, 640), wherein the preselected machine learning algorithms are selected by evaluating their performance in performing the given task using a benchmark data set (Fig. 6: 621, 641).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seneseu with machine learning algorithms as taught by Dableh in order to use fuzzy logic or fixed set of rules for determining the closeness of historic data [0048] since dynamically tuned margins provides the most optimized setting for operating conditions [0045].

Regarding Claim 7, Seneseu teaches the computer program product of claim 5, wherein based on the combination of classification outputs from each selected sensor ([0032] “some sensors 316 may detect bright light levels 330 based on their close proximity to one or more portals 322, some sensors 312 may detect dim light levels 326”), a characteristic of a light emitted by one or more tunable luminaires arranged to illuminate the environment may be adjusted ([0033] “energy manager 102 receives the ambient light levels 324-330 from the light sensors 310-316 and determines a group light level based on the detected ambient light levels”).
Seneseu does not teach selected machine learning algorithm.
Dableh is in the field of lighting (abstract) and teaches selected machine learning algorithm ([0048] “Devices may use fuzzy logic, machine learning algorithms or are a fixed set of rules for determining the closeness of the historical data and therefore the membership in a functional association”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seneseu with machine learning algorithms as taught by Dableh in order to use fuzzy logic or fixed set of rules for determining the closeness of historic data [0048] since dynamically tuned margins provides the most optimized setting for operating conditions [0045].

Regarding Claim 8, Seneseu teaches the computer program product of claim 5 except the assessment artificial intelligence program is selected from an artificial neural network or a support vector machine.
Dableh is in the field of lighting (abstract) and teaches assessment artificial intelligence program is selected from an artificial neural network or a support vector machine ([0048] “Devices may use fuzzy logic, machine learning algorithms or are a fixed set of rules for determining the closeness of the historical data and therefore the membership in a functional association”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seneseu with machine learning algorithms as taught by Dableh in order to use fuzzy logic or fixed set of rules for determining the closeness of historic data [0048] since dynamically tuned margins provides the most optimized setting for operating conditions [0045].

Regarding Claim 10, Seneseu teaches the system of claim 9 except the predetermined set of machine learning algorithms comprises preselected machine learning algorithms, wherein the preselected machine learning algorithms are selected by evaluating their performance for executing the given task using a benchmark data set.
Dableh is in the field of lighting (abstract) and teaches the predetermined set of machine learning algorithms comprises preselected machine learning algorithms (Fig. 6: 620, 640), wherein the preselected machine learning algorithms are selected by evaluating their performance in performing the given task using a benchmark data set (Fig. 6: 621, 641).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seneseu with machine learning algorithms as taught by Dableh in order to use fuzzy logic or fixed set of rules for determining the closeness of historic data [0048] since dynamically tuned margins provides the most optimized setting for operating conditions [0045].

Regarding Claim 12, Seneseu teaches the system of claim 9 except the assessment artificial intelligence program is selected from a support vector machine and an artificial neural network.
Dableh is in the field of lighting (abstract) and teaches assessment artificial intelligence program is selected from a support vector machine and an artificial neural network ([0048] “Devices may use fuzzy logic, machine learning algorithms or are a fixed set of rules for determining the closeness of the historical data and therefore the membership in a functional association”; [0060] “Once luminaires have determined functional associations, the results of the associations, such as luminaire identifiers that have joined a group, may be communicated to a central controller, either from control device to control device in a peer-to-peer network or through a different network”; [0085] “the device must decide which devices to pair with. For example, in a scenario where there are 10 devices, and each of them have a linear degradation in average light level, a device in the middle has to choose which devices it will group with. More broadly, the network of devices have to choose the optimal grouping across these 10 devices” NOTE: the devices together forms a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seneseu with machine learning algorithms as taught by Dableh in order to use fuzzy logic or fixed set of rules for determining the closeness of historic data [0048] since dynamically tuned margins provides the most optimized setting for operating conditions [0045].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844